Citation Nr: 0600302	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03- 21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from June 6, 2001.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from February 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.  The veteran served in combat and was awarded the 
Purple Heart.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective June 2001.  In a May 
2003 rating decision, the RO granted a rating of 50 percent 
for PTSD effective February 2003.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the 
matter of the evaluation remains in appellate status.  In 
October 2005, the veteran testified before the undersigned 
via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that the issue of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised.  The Board refers this 
issue to the agency of original jurisdiction (AOJ) for 
appropriate action.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

At the outset, the Board notes that, in an August 2002 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective June 2001.  In October 
2002, the veteran indicated that he was seeking a higher 
rating.  Since this correspondence was received within one 
year of the initial rating decision, the Board accepts the 
statement as a notice of disagreement as to the initial 
rating.  As such, the appeal is from the initial rating and 
staged ratings, if appropriate, should be considered.  See 
Fenderson v. West, 12 Vet. App 119 (1999).  As such, the 
issues have been so characterized on the front page of this 
remand decision.  

At his personal hearing, the veteran testified that he has 
been receiving VA individual treatment for his PTSD every 
couple of months at the Wade Park VA Medical Center.  The RO 
obtained those records through April 2005.  The veteran has 
received subsequent treatment.  In addition, the record 
reflects that the veteran was admitted to the HCR ManorCare 
Mayfield facility from October 2003 to May 2004.  When 
reference is made to pertinent medical records, especially 
records in VA's possession, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

Also, at his hearing, the veteran and his representative 
asserted that the veteran's PTSD had worsened and that he had 
not been examined since 2001.  The date regarding the 
examination is inaccurate.  The veteran was afforded a VA 
examination in March 2005.  The Board has reviewed the 
objective findings shown at the time of that examination in 
light of the veteran's more recent testimony regarding his 
PTSD related symptomatology including the assertion that his 
symptomatology has worsened, and finds that additional 
examination is warranted.  On remand, the veteran should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Wade 
Park VA Medical Center.  

2.  After obtaining the appropriate 
medical release information, obtain and 
associate with the claims file copies of 
all clinical records from the HCR 
ManorCare Mayfield facility from October 
2003 to May 2004.  

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.  
The VA psychiatric examiner should be 
provided a copy of the rating criteria 
for Diagnostic Code 9411.  The 
psychiatric examiner should be asked to 
provide detailed findings of the exact 
current manifestations of the veteran's 
PTSD in relation to the appropriate 
rating criteria.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record and considering the 
appropriate rating from June 2001.  If any 
issue remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


